HLD-106(February 2011)                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-4359
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                           JELANI SOLOMON, Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                       (W.D. Pa. Crim. No. 2-05-cr-00385-001)
                    District Judge: Honorable Terrence F. McVerry
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 28, 2011

         Before: MCKEE, Chief Judge, ALDISERT and WEIS, Circuit Judges

                             (Opinion filed: April 19, 2011)
                                      _________

                                       OPINION
                                       _________

PER CURIAM.

             Jelani Solomon, a federal prisoner proceeding pro se, appeals an order of

the United States District Court for the Western District of Pennsylvania denying his

motions to dismiss his criminal proceedings. We will affirm the judgment of the District
                                            1
Court.

              Solomon was convicted in federal court of various narcotics and firearms

offenses, including committing murder during and in relation to a drug-trafficking crime.

He was sentenced to life in prison. We affirmed the District Court’s judgment on July

23, 2010, rejecting Solomon’s challenges to a decision to empanel a partially innominate

jury and to the sufficiency of the evidence.

              On October 22, 2010, Solomon filed two motions in District Court

challenging the District Court’s jurisdiction over his criminal proceedings. Noting that

we had affirmed the judgment against Solomon on July 23, 2010, the District Court

denied Solomon’s motions. This appeal followed.

              Solomon’s first motion, entitled “Motion to Dismiss Proceeding, Charges,

and/or Information Due to Lack of Subject Matter Jurisdiction and Violation of Due

Process,” sets forth general jurisdictional principles without any explanation of how they

apply to Solomon’s case. Solomon’s second motion, entitled “Petition to Challenge: In

Rem, In Personam, Subject Matter Jurisdiction,” is similar to his first motion and further

asserts that the District Judge must prove he is a “lawfully established judge” and the

prosecutor must prove his authority to prosecute. Absent such proof, Solomon contends

his judgment is void.

              It is not clear what authority Solomon relies upon in raising his post-

judgment jurisdictional challenge. To the extent Solomon’s motions were properly

before the District Court, he failed to articulate an argument calling into question the
                                               2
District Court’s jurisdiction over his criminal proceedings. We find no error in the

District Court’s denial of these motions.

              Accordingly, because this appeal does not raise a substantial question, we

will summarily affirm the judgment of the District Court. See Third Circuit LAR 27.4

and I.O.P. 10.6.




                                             3